
	

113 S1151 IS: America's Agricultural Heritage Partnership Reauthorization Act
U.S. Senate
2013-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1151
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2013
			Mr. Harkin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To reauthorize the America's Agricultural Heritage
		  Partnership in the State of Iowa.
	
	
		1.Short
			 titleThis Act may be cited as
			 the America's Agricultural Heritage
			 Partnership Reauthorization Act.
		2.
			 Reauthorization of the America's Agricultural Heritage
			 PartnershipSection 707 of
			 division II of the Omnibus Parks and Public Lands Management Act of 1996 (16
			 U.S.C. 461 note; Public Law 104–333) is amended by striking September
			 30, 2013 and inserting September 30, 2023.
		
